Campbell, C. J.,
delivered the opinion of the court.
An affidavit in conformity to § 1774 of the code is a sufficient foundation for the claim of a third person replevying property attached for rent and advances, by virtue of “An act,” etc., approved February 11, 1882, Laws, p. 139.
The conveyance by Watkins to his wife of the land rented, carried with it, as an incident, the rent note held by him, and she (not he) became landlord, and remained sucb, as no valid conveyance of the land by her to him was shown, because the conveyance she made to him was not valid as against any third person (Code, § 1178), it not having been “filed for record.”
As Watkins was not landlord when he made advances, he had no lien for them.

Affirmed.